Title: Notes on a Cabinet Meeting, 21 October 1802
From: Jefferson, Thomas
To: 


          1802.
          Oct. 21.  present the 4. Secretaries. 1. What force shall be left through the winter in the Mediterranean?
          2. what negociations, what presents shall be proposed to Marocco?
          Answ. 1. the two largest frigates, President & Chesapeake, the time of whose men is out in December, ought to be called home immediately.
          the two last frigates, the N. York, and John Adams, which are smallest also, & the men engaged till Aug. next to remain through the winter, even if peace be made with Tripoli.
          the Adams, whose times are up in April, to remain thro’ the winter, or come away accdg to appearances with Marocco.
          Answ. 2. forbid Simpson to stipulate any presents or paimts. at fixed periods. but allow him to go as far as 20,000 D. to obtain a firm establmt of the state of peace with Marocco.
          
          ──────
          Shall the expences of transporting our abandoned seamen home, by the Consul Lee, be paid by us, and out of what fund?
          unanimously that it must be paid, & out of the contingent fund of 20,000. D.
        